DETAILED ACTION
This Office action is in response to the original application filed on 12/16/2019 and Response to Election/Restriction filed on 12/09/2021.  Claims 16-24 are withdrawn.  Claims 1-15 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 16-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 12/09/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.— The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
	
Regarding claim 1, the claim recites “the state that is mirrored” (lines 11-12).  It is indefinite as to whether the aforementioned phrase refers to “at least one mirrored state” that is stored (lines 6-7) or “a mirrored state” that is changed (line 9), which makes the metes and bounds of the claim unclear.

Regarding claim 1, the claim recites “another endpoint that owns” (line 11).  It is indefinite as to what exactly the ownership of a state constitutes, which makes the metes and bounds of the claim unclear.  Examiner suggests clarifying by perhaps reciting the relationship of the state ownership with respect to the differences between mirrored state and locally stored state.

Regarding claims 2-15, which claim dependency from claim 1, they are rejected for the same reasons as set forth in the rejection of claim 1 above.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Tsutsumi et al. (US 2016/0323289 A1: Network System and Control Method of a Network System, and a Control Device) and Dubey et al. (US 2011/0137879 A1: Distributed Lock Administration).
In the case of amendments, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and support, for ascertaining the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIL H. LEE whose telephone number is 571-272-3408.  The examiner can normally be reached on Mon-Fri: 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J. Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GIL H. LEE/
Primary Patent Examiner, Art Unit 2446